Exhibit 10.1

AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT

This Amended and Restated Executive Employment Agreement (the “Agreement”) is
made effective as of this 25th day of May, 2017 (the “Effective Date”), by and
between Citizens Community Bancorp, Inc., a Maryland corporation, (the “Holding
Company”) and its wholly-owned subsidiary, Citizens Community Federal, N.A., a
national banking association (the “Bank”) (collectively, the “Company”), and
Stephen Bianchi (“Executive”).

WHEREAS, the Company and Executive entered into an Executive Employment
Agreement dated June 24, 2016 (the “Executive Employment Agreement”);

WHEREAS, the Company and Executive desire to amend and restate certain terms of
the Executive Employment Agreement;

WHEREAS, the Company desires to employ Executive upon the amended and restated
terms and conditions set forth herein, and Executive desires to be so employed
by the Company;

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

1. Term of Employment. Executive’s employment hereunder shall commence as of the
June 24, 2016, Effective Date of the Executive Employment Agreement, and
continuing thereafter until September 30, 2019, unless and until terminated
pursuant to the terms of Section 4 of this Agreement (the “Term”).
Notwithstanding the foregoing, the Term shall automatically be extended for
additional one-year periods (each, a “Renewal Term”) on the terms and conditions
provided herein, unless either party shall give the other party no less than
ninety (90) days’ written notice prior to the expiration of the Term or Renewal
Term, as applicable. The Term and the Renewal Term, if applicable, shall be
collectively referred to as the “Employment Term.”

2. Position and Duties.

(a) Position. During the Employment Term, Executive shall serve as the President
of the Bank, and President and Chief Executive Officer of the Holding Company,
reporting exclusively to the Holding Company’s Board of Directors (the “Board”).
Executive shall also serve as an appointed member of Board of Directors of the
Bank (the “Bank Board”) and the Board of Directors of the Holding Company (the
“Holding Company Board”). In such positions, Executive shall have such duties,
authority and responsibility as shall be determined from time to time by the
Board and as are customarily performed by persons situated in a similar
executive capacity.

(b) Duties. During the Employment Term, Executive shall devote substantially all
of his business time and attention to the performance of Executive’s duties
hereunder and will not engage in any other business, profession or occupation
for compensation or otherwise which would conflict or interfere with the
performance of such services either directly or indirectly. Notwithstanding the
foregoing, nothing herein



--------------------------------------------------------------------------------

shall preclude Executive from (i) acting or serving as a director, trustee,
committee member or principal of any type of business, civic or charitable
organization, or (ii) owning any interest in any other corporation, business or
enterprise, subject to Section 6 below.

3. Compensation and Benefits.

(a) Salary. As of the Effective Date, the Company shall pay Executive a salary
of Three Hundred Fifteen Thousand and 00/100 Dollars ($315,000.00) per year,
payable in regular biweekly installments, in accordance with the Company’s usual
payroll procedures (the “Salary”). Executive’s base Salary shall be subject to
at least annual review on each September 30 and may be increased based on
Executive’s performance and contribution to the Company, as determined by the
Board.

(b) Short Term Incentive Plan Awards. Executive shall be eligible to receive an
annual incentive award pursuant to the terms of the Bank’s Executive Short Term
Incentive Plan and Executive’s individual incentive goal sheet appended thereto,
and any successor plan thereto.

(c) Equity Awards. Executive shall be eligible to receive incentive awards
pursuant to the terms of the Bank’s Executive Long Term Incentive Plan and the
Holding Company’s 2008 Equity Incentive Plan, and any successor plans thereto.
Contemporaneous with entering into the Executive Employment Agreement on
June 24, 2016, Executive was granted (1) Nine Thousand Ninety-One (9,091) shares
of restricted common stock (with a grant value of $100,000.00 based on the
closing trading price on 06/24/2016) pursuant to the terms of a June 24, 2016
Restricted Stock Agreement and (2) Twenty Thousand (20,000) incentive stock
options (“Options”) in the Holding Company pursuant to the terms of a June 24,
2016 Incentive Stock Option Agreement.

(d) Benefits. Executive shall be entitled to participate in any and all benefit
programs, such as health insurance and retirement plans that the Company
establishes and makes available to its other similarly situated senior
executives from time to time, provided that Executive is eligible to participate
under the plan documents governing those programs.

(e) Paid Time Off. During the Employment Term, Executive will be entitled to
paid time off (PTO) at the maximum accrual rate, and pursuant to the other
terms, as set forth in the Bank’s Paid Time Off policy effective July 1, 2017.
Executive shall be entitled to a prorated five (5) weeks of paid vacation for
the first six (6) months of the calendar year prior to beginning accruals under
the Paid Time Off policy. Executive shall receive other paid time-off in
accordance with the Company’s policies for executive officers as such policies
may exist from time to time.

(f) Business Expenses. Executive shall be entitled to reimbursement for all
reasonable and necessary out-of-pocket business, entertainment and travel
expenses incurred by Executive in connection with the performance of Executive’s
duties hereunder in accordance with the Company’s expense reimbursement policies
and procedures.

 

2



--------------------------------------------------------------------------------

(g) Automobile Expenses. The Company shall pay Executive a monthly automotive
allowance of $600.00 during the Term and any Renewal Term and will reimburse
Executive for the use by Executive of Executive’s personal automobile in
connection with Executive’s performance of his job duties to the maximum extent
permissible under the Internal Revenue Code of 1986, as amended, and the rules
and regulations promulgated thereunder.

(h) Moving Expenses. Executive shall be entitled to reimbursement of the
reasonable cost of the following moving expenses due to the relocation of the
Employee at the direction of the Company, provided that Executive obtains at
least two bids for such relocation expenses and chooses the lesser of the two
bids.

(i) Housing Allowance. The Company shall pay Executive the reasonable costs and
expenses of temporary housing in Eau Claire, Wisconsin for the first seven
(7) months of the Term of this Agreement or the date upon which Executive
obtains a sublease of his apartment in Sioux Falls, South Dakota, whichever
occurs first.

(j) Withholdings and Taxes. All payments to Executive will be payable pursuant
to the Company’s normal payroll practices. The Company shall deduct from all
payments to Executive hereunder any federal, state or local withholding or other
taxes or charges which the Company is from time to time required to deduct under
applicable law, and all amounts payable to Executive hereunder are stated herein
before any such deductions.

(k) Liability Insurance; Indemnification. The Bank shall provide the Executive
(including his heirs, executors and administrators) with coverage under a
standard directors’ and officers’ liability insurance policy at the Bank’s
expense or, in lieu thereof, shall indemnify the Executive (and his heirs,
executors and administrators) to the fullest extent permitted under federal law
against all expenses and liabilities reasonably incurred by him in connection
with or arising out of any action, suit or proceeding in which he may be
involved by reason of his having been a director or officer of the Bank (whether
or not he continues to be a director or officer at the time of incurring such
expenses or liabilities). Such expenses and liabilities shall include, but are
not limited to, judgments, court costs, attorneys’ fees and the cost of
reasonable settlements, and such settlements shall be approved by the Board;
provided, however, that such indemnification shall not extend to matters as to
which the Executive is finally adjudged to be liable for willful misconduct or
gross negligence in the performance of his duties as a director or officer of
the Bank.

(l) Discretionary Performance Bonus. The Bank in its discretion from time to
time may provide Executive with a bonus based on factors as determined by the
Bank’s Board. The amount, form, terms and timing of any such bonus shall be
determined by the Bank’s Board in its sole discretion.

 

3



--------------------------------------------------------------------------------

4. Termination of Employment. During the Employment Term, Executive’s employment
and this Agreement may be terminated only under the following circumstances.

(a) Termination by the Company for Cause, or by Executive without Good Reason.
The Employment Term and Executive’s employment hereunder may be terminated
immediately by the Company for Cause, and shall terminate upon Executive’s
resignation without Good Reason; provided, that Executive will be required to
give the Company at least thirty (30) days advance written notice of a
resignation without Good Reason.

(b) Definition of Cause. For purposes of this Agreement, “Cause” shall mean a
good faith determination by the Board that Executive has: (A) committed a
material act of dishonesty or disloyalty involving the Company; (B) committed a
felony or misdemeanor involving dishonesty or moral turpitude which has a
material adverse effect on the business of the Company; (C) engaged in willful
conduct which is materially injurious to the Company; or (D) materially breached
any provision of this Agreement, which breach is not cured within thirty
(30) days after written notice thereof is given to Executive, explaining in
reasonable detail the nature of such asserted breach.

(c) Definition of Good Reason. For purposes of this Agreement, “Good Reason”
shall mean, without the consent of Executive, (A) the material diminution of
Executive’s position (including status, offices, titles, and reporting
requirements), authorities, duties, or other such responsibilities exist as of
the Effective Date; (B) the material reduction in Executive’s Salary, or
benefits under Section 3(d), unless such reduction is part of a reduction in
compensation for all Executives of the Company in general; (C) Executive is
reassigned by the Company to job duties requiring him to move his residence to a
location more than 50 miles from the city limits of Eau Claire, WI.

(d) Notice Requirements for Good Reason Termination. In no event shall Good
Reason exist unless notice of termination on account thereof (specifying a
termination date no later than thirty (30) days from the date of such notice) is
given no later than thirty (30) days after the time at which the event or
condition purportedly giving rise to Good Reason first occurs or arises; and,
provided that if there exists an event or condition that constitutes Good
Reason, the Company shall have thirty (30) days from the date notice of such a
termination is given to cure such event or condition and, if the Company does
so, such event or condition shall not constitute Good Reason hereunder.

(e) Definition of Change in Control. For the purposes of this Agreement, “Change
in Control” shall mean any of the following:

 

  i.

The acquisition by any individual, entity or group (a “Person”) (within the
meaning of section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 25% or more of either [a] the
then outstanding shares of common stock of Citizens Community Bancorp, Inc. (the
“Company”) or the Bank (the

 

4



--------------------------------------------------------------------------------

  “Outstanding Common Stock”) or [b] the combined voting power of the then
outstanding voting securities of the Company or the Bank entitled to vote
generally in the election of directors; provided, however, that the following
acquisitions shall not constitute a Change of Control: [i] any acquisition
directly from the Company or the Bank, [ii] any acquisition by the Company or
the Bank, [iii] any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or the Bank or any corporation controlled
by the Company.

 

  ii. Individuals who, as of the date hereof, constitute the board of directors
of the Company (the “Incumbent Board”) cease for any reason to constitute at
least a majority of such board; provided, however, that any individual becoming
a director subsequent to the date hereof whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board.

 

  iii. Approval by the shareholders of the Company or the Bank of a
reorganization, merger or consolidation (a “Business Combination”) of the
Company or the Bank, in each case, unless, following such Business Combination,
the Company and the Bank or their successors as a result of the Business
Combination continue to be controlled by Persons who were the holders of the
Outstanding Common Stock immediately prior to the Business Combination.

 

  iv. Approval by the shareholders of the Company or the Bank of [a] a complete
liquidation or dissolution of the Company or [b] the sale or other disposition
of all or substantially all of the assets of the Company or the Bank.

(f) Termination by Reason of Death or Disability. Executive’s employment
hereunder shall terminate automatically upon Executive’s death during the
Employment Term. If the Company determines in good faith that a Disability (as
defined below) of Executive has occurred during the Employment Term, the Company
may give to Executive written notice of its intention to terminate Executive’s
employment. In such event, Executive’s employment with the Company shall
terminate effective on the thirtieth (30th) day after receipt of such notice by
Executive; provided, that within thirty (30) days after such receipt, Executive
shall not have returned to full-time performance of Executive’s duties. For
purposes of this Agreement, “Disability” has the same meaning as in the
Company’s long-term disability plan, or if there is no such plan, or no
definition in such plan, “Disability” means a mental or physical condition
which, in the opinion of the Board, renders Executive unable or incompetent to
carry out the material job responsibilities which such Executive held or the
material duties to which Executive was assigned at the time the disability was
incurred, which has existed for at least one hundred eighty (180) consecutive
days and, which condition, in the opinion of an independent physician selected
by the Company, is expected to be permanent or to have a duration of more than
one (1) year.

 

5



--------------------------------------------------------------------------------

(g) Termination by the Company without Cause, or Resignation by Executive for
Good Reason. The Employment Term and Executive’s employment hereunder may be
terminated by the Company without Cause (other than by reason of death or
Disability) or by resignation by Executive for Good Reason.

(h) Termination by the Company without Cause, or Resignation by Executive for
Good Reason Following a Change in Control. If a Change in Control occurs during
the Employment Term, and the Employment Term and Executive’s employment
hereunder is terminated by the Company without Cause (other than by reason of
death or Disability) or by resignation by Executive for Good Reason, in each
case, within 24 months following the Change in Control, then Executive shall
receive the benefits set forth in Section 5(d). Payment of the benefits set
forth in Section 5(d) shall be made promptly pursuant to the terms of this
Agreement and without unreasonable delay.

(i) Notice of Termination. Any purported termination of Executive’s employment
by either party shall be communicated by written Notice of Termination to the
other party. As used herein, “Termination Date” shall mean in the case of
Executive’s death, his date of death, or in all other cases of termination by
the Company, the date specified in the Notice of Termination which shall be at
least 30 days following the date of the Notice of Termination, except for
termination for Cause which may be on or after the date of the Notice of
Termination.

(j) Termination or Suspension Under Federal Law. Notwithstanding anything herein
to the contrary:

i. If the Employee is removed and/or permanently prohibited from participating
in the conduct of the Bank’s affairs by an order issued under section 8(e)(4) or
8(g)(1) of the Federal Deposit Insurance Act (“FDIA”) (12 U.S.C. § 1818(e)(4)
and (g)(l)), all obligations of the Bank under this Agreement shall terminate,
as of the effective date of the order, but vested rights of the parties shall
not be affected.

ii. If the Bank is in default (as defined in section 3(x)(l) of (FDIA), all
obligations under this Agreement shall terminate as of the date of default;
however, this paragraph shall not affect the vested rights of the parties.

iii. All obligations under this Agreement may be terminated, except to the
extent that continuation of this Agreement is necessary for the continued
operation of the Bank [a] by an appropriate officer of the Bank’s primary
federal regulator, or his or her designee, at the time that the Federal Deposit
Insurance Corporation (“FDIC”) or the Resolution Trust Corporation enters into
an agreement to provide assistance to or on behalf of the Bank under the
authority contained in section 13(c) of the FDIA, or [b] at the time the FDIC
approves a supervisory merger to resolve problems related to operation of the
Bank or when the Bank is determined to be in an unsafe or unsound condition.
Such action shall not affect any vested rights of the parties.

 

6



--------------------------------------------------------------------------------

iv. If a notice served under section 8(e)(3) or (g)(l) of the FDIA (12 U.S.C.§
1818(e)(3) or (g)(l)) suspends and/or temporarily prohibits the Executive from
participating in the conduct of the Bank’s affairs, the Bank’s obligations under
this Agreement shall be suspended as of the date of such service unless stayed
by appropriate proceedings. If the charges in the notice are dismissed, the Bank
may in its discretion [a] pay the Executive all or part of the compensation
withheld while its contract obligations were suspended, and/or [b] reinstate (in
whole or in part) any of its obligations which were suspended.

(k) Director and Officer Positions. Upon the voluntary or involuntary
termination of Executive’s employment for any reason, Executive will be deemed
to have resigned from all director and officer positions he then holds with the
Bank, the Holding Company, and any related or affiliated entity.

5. Obligations Upon Termination.

(a) Termination by the Company for Cause, or by Executive without Good Reason.
If Executive’s employment with the Company is terminated by the Company for
Cause, or is voluntarily terminated by Executive without Good Reason, the
Company will pay or provide Executive with the following: (i) Executive’s Salary
earned but unpaid as of the Termination Date, payable in a lump sum within
thirty (30) days after the Termination Date (or earlier to the extent required
by law); and (ii) all vested benefits to which Executive is entitled under any
benefit plans set forth in the benefits section hereof in accordance with the
terms of such plans through the Termination Date (collectively, the “Accrued
Obligations”). Executive shall forfeit any other unvested amounts, including any
unearned bonuses.

(b) Termination by Reason of Disability or Death. If Executive’s employment with
the Company is terminated during the Employment Term by reason of Executive’s
Disability or death, the Company will pay and/or provide Executive or
Executive’s legal representative, as the case may be, (i) the Accrued
Obligations; (ii) a pro-rated incentive award pursuant to the terms of the
Bank’s Executive Short Term Incentive Plan; and (iii) a pro-rated incentive
award pursuant to the terms of the Bank’s Executive Long Term Incentive Plan.

(c) Termination by the Company without Cause, or Resignation by Executive with
Good Reason. If Executive’s employment with the Company is terminated by the
Company without Cause or by Executive with Good Reason and as to (ii)-(iv) below
Executive irrevocably executes the Release as specified in Section 5(e),
promptly upon expiration of any revocation period applicable to the Release but
no later than five (5) business days thereafter, the Company will pay or provide
Executive with the following:

 

  i. the Accrued Obligations;

 

7



--------------------------------------------------------------------------------

  ii. a pro-rated incentive award under the Bank’s Executive Short Term
Incentive Plan for the plan year in which the termination occurs, based on the
amount of his incentive award that the Executive would have been expected to
have earned for such year if his employment continued through the end of the
plan year;

 

  iii. a payment equal to two hundred percent (200%) of (A) the Executive’s
annual Salary at the time of termination and (B) the pro-rated incentive award
under the Executive Short Term Incentive Plan for the plan year in which the
termination occurs.

 

  iv. provided that Executive or his spouse or dependents elect continuation
coverage under a group health plan of the Company pursuant to the requirements
of Section 4980B of the Code, as amended, and any similar applicable law,
(“COBRA”), continued participation in the Company’s medical and dental plans
with monthly premiums to be paid by the Company until the earlier of
(A) Executive’s eligibility for coverage under another employer’s group health
plan, (B) termination of Executive’s or his spouse’s or dependents’ rights to
continuation coverage under COBRA, or (C) eighteen (18) months following the
termination of Executive’s employment with the Company. Executive agrees and
acknowledges that the period of coverage under such plans shall run concurrently
with such plans’ obligations to provide continuation coverage pursuant to COBRA,
and that this subsection shall not limit such plans’ obligations to provide
continuation coverage under COBRA.

(d) Termination by the Company without Cause, or Resignation by Executive with
Good Reason Following a Change in Control. If Executive’s employment with the
Company is terminated by the Company without Cause or by Executive with Good
Reason following a Change in Control pursuant to Section 4(h) and as to
(ii)-(iv) below Executive irrevocably executes the Release as specified in
Section 5(e), promptly upon expiration of any revocation period applicable to
the Release but no later than five (5) business days thereafter, the Company
will pay or provide Executive with the following:

 

  i. the Accrued Obligations;

 

  ii. a pro-rated incentive award under the Bank’s Executive Short Term
Incentive Plan for the plan year in which the termination occurs, based on the
amount of his incentive award that the Executive would have been expected to
have earned for such year if his employment continued through the end of the
plan year;

 

  iii. a payment equal to two hundred percent (200%) of (A) the Executive’s
annual Salary at the time of termination and (B) the pro-rated incentive award
under the Executive Short Term Incentive Plan for the plan year in which the
termination occurs.

 

8



--------------------------------------------------------------------------------

  iv. provided that Executive or his spouse or dependents elect continuation
coverage under a group health plan of the Company pursuant to the requirements
of Section 4980B of the Code, as amended, and any similar applicable law,
(“COBRA”), continued participation in the Company’s medical and dental plans
with monthly premiums to be paid by the Company until the earlier of
(A) Executive’s eligibility for coverage under another employer’s group health
plan, (B) termination of Executive’s or his spouse’s or dependents’ rights to
continuation coverage under COBRA, or (C) eighteen (18) months following the
termination of Executive’s employment with the Company. Executive agrees and
acknowledges that the period of coverage under such plans shall run concurrently
with such plans’ obligations to provide continuation coverage pursuant to COBRA,
and that this subsection shall not limit such plans’ obligations to provide
continuation coverage under COBRA.

(e) Release. No obligations of the Company or the Bank with respect to payments
to Executive pursuant to Section 5(c)(ii)-(iv) or Section 5(d)(ii)-(iv) shall
exist or apply unless Executive has within 21 days after Executive’s Termination
Date irrevocably executed a General Release substantially in the form attached
as Exhibit A and the expiration of any applicable revocation period with respect
to the General Release.

(f) Vesting. All unvested equity interests held by Executive as of the
Termination Date shall terminate and be forfeited, unless those unvested grants
shall be deemed to have vested in their entirety as of the Termination Date
pursuant to the terms of the applicable grant agreement, the Bank’s Executive
Long Term Incentive Plan, or the Holding Company’s 2008 Equity Incentive Plan,
or any successor plans thereto.

6. Restrictive Covenants.

(a) Need for Restrictions. Executive acknowledges and agrees that the Company’s
business, technical, and customer information is established and maintained at
great expense to the Company and is of significant value to the Company, and
that by virtue of employment with the Company, Executive will have information
pertaining to, unique and extensive exposure to, and personal contact with, the
Company’s business, technical and customer information which would enable
Executive to compete unfairly with the Company. As a result, and in
consideration of the Company’s severance obligations under Section 5(c) and
Section 5(d), Executive acknowledges and agrees that the following restrictions
are necessary to protect the Company’s business.

(b) Confidential Information. For purposes of this Agreement, “Confidential
Information” means information disclosed to Executive or known by him as a
result of or as disclosed in the course of Executive’s employment with the
Company which is not generally known to the public pertaining to the Company’s
business, including, but not limited to, operations, contracts, customers,
proposals, research and development, procedures and protocols, operating models,
financial information, pricing, strategic planning information, information
stored in or developed for use with Company’s

 

9



--------------------------------------------------------------------------------

computer systems, insurance plans, risk management information, or marketing
programs, and third-party information that the Company may learn from its
customers or clients. Confidential Information shall include any such
information developed or created by Executive if the information was developed
or created by Executive while executing Executive’s duties for the Company or if
the information was developed or created by Executive based upon any
Confidential Information that Executive learned by virtue of Executive’s
employment with the Company. Confidential Information shall not include any
information that Executive can demonstrate is in the public domain by means
other than disclosure by Executive, but shall include non-public compilations,
combinations, or analyses of otherwise public information.

(c) Non-Disclosure of Confidential Information. For as long as Executive shall
remain employed by the Company, and for a period of eighteen (18) months after
termination of employment with the Company for any reason, Executive shall not
directly or indirectly, under any circumstances, communicate or disclose to any
person, firm, association, corporation, company or any other third party, any
Confidential Information, and Executive will keep secret and in strict
confidence and hold inviolate said Confidential Information. Executive further
agrees, however, not to disclose to others or use at any time after the
termination of his employment with the Company any Confidential Information that
constitutes and remains a trade secret under the Wisconsin Trade Secrets Act, as
amended (Section 134.90 Wis. Stats.), any Confidential Information that the
Company received from a third party and continues to hold in confidence, and any
Confidential Information that he is otherwise prohibited by law from disclosing
to others or using. The prohibitions of this paragraph do not apply to
Confidential Information after it has become generally known and/or in the
public domain through no fault of Executive. The prohibitions of this paragraph
also do not prohibit use of Executive’s general skills and knowledge acquired
during and prior to his employment by the Company, as long as such use does not
involve the use or disclosure of Confidential Information.

(d) Nonsolicitation of Customers. During Executive’s employment, and for a
period of eighteen (18) months following the termination of Executive’s
employment with the Company, whether voluntary or involuntary and whether with
or without Cause, Executive shall not, directly or indirectly canvas, contact or
solicit any “Active Customer” (as defined below) of the Company for the purpose
of selling, offering or providing products or services which are the same as or
substantially similar to the products or services provided by the Company at any
time during the “Reference Period” (as defined below). “Active Customer” shall
mean any person or entity which, within the 12-month period prior to the
termination of Executive’s employment with the Company (the “Reference Period”),
received any products or services supplied by or on behalf of the Company;
provided, however, “Active Customer” shall be further limited to those customers
of the Company: (i) with whom Executive had material business contact as an
Executive of the Company during the Reference Period; (ii) whose dealings with
the Company were coordinated or supervised, in whole or in part, by Executive
during the Reference Period; or (iii) about whom Executive obtained Special
Knowledge (as defined below) as a result of Executive’s position with the
Company during the Reference Period. “Special Knowledge” means Confidential
Information that is used, possessed by or

 

10



--------------------------------------------------------------------------------

developed for the Company in the course of soliciting, selling to or servicing a
customer, including, but not limited to, existing or proposed bids, pricing and
cost information, margins, negotiation strategies, sales strategies and
information generated for customer engagements.

(e) Non-Solicitation of Company Personnel. During Executive’s employment and for
a further period of eighteen (18) months beginning on the termination of
Executive’s employment with the Company under any circumstances, Executive
agrees that Executive shall not, directly or indirectly, solicit, encourage or
induce any Executive, consultant, contractor, or other agent of the Company with
whom Executive had substantial contact during the Reference period to terminate
a relationship (employment or otherwise), or breach any agreement with the
Company.

(f) Noncompetition. During Executive’s employment, and for a period of eighteen
(18) months following the termination of Executive’s employment with the
Company, whether voluntary or involuntary and whether with or without Cause,
Executive shall not, directly or indirectly, have a financial interest in, or in
a “Prohibited Capacity” (as defined below) become associated with, provide
assistance or service to or engage in, that aspect of any firm, entity,
business, activity or enterprise which: (i) competes with the Company anywhere
within the “Restricted Territory” (as defined below); or (ii) which has [a] a
physical bank retail location within the city limits of Mankato, Minnesota and
[b] whose holding company has total assets of less than $10,000,000,000. For the
sake of clarity, this noncompetition covenant applicable to Mankato, Minnesota
pursuant to paragraph 6(f)(ii), above, would not apply to institutions such as
Wells Fargo, US Bank, TCF Bank, and Associated Bank regardless of whether the
aforementioned institutions maintain a physical bank retail location in Mankato,
Minnesota. This restriction shall not apply to any activities conducted on
behalf of an entity that is not a financial institution or owned or controlled
by a financial institution, except to the extent such activities are for the
benefit of a competitor. A “financial interest” shall not include the ownership
of less than 5% of the securities of any corporation or other entity that is
listed on a national securities exchange or traded in the national
over-the-counter market. “Prohibited Capacity” means a capacity (i) involving
duties or responsibilities substantially similar to those of Executive’s
position with the Company at any time during the Reference Period,
(ii) involving management, sales or marketing duties or responsibilities, or
(iii) reasonably likely to involve the use or disclosure of Confidential
Information or trade secrets of the Company. The “Restricted Territory” means
the territory within a 75-mile radius of the western most retail location of the
Company within the city of Eau Claire, Wisconsin at the time of Executive’s
termination.

7. Enforcement.

(a) If, at the time of enforcement of the covenants contained in Section 6 above
(collectively, the “Restrictive Covenants”), a court shall hold that the
duration, scope or area restrictions stated are unreasonable under circumstances
then existing, the parties agree that the maximum duration, scope or area
reasonable under such circumstances shall be substituted for the stated
duration, scope or area and that the court

 

11



--------------------------------------------------------------------------------

shall be allowed to revise the Restrictive Covenants to cover the maximum
duration, scope and area permitted by law. Executive has had the opportunity to
consult with Executive’s own legal counsel regarding the Restrictive Covenants
and agrees that the Restrictive Covenants are reasonable in terms of duration,
scope and area restrictions and are necessary to protect the goodwill of the
Company’s businesses and agrees not to challenge the validity or enforceability
of the Restrictive Covenants.

(b) If Executive breaches, or threatens to commit a breach of any of the
Restrictive Covenants, the Company shall have the following rights and remedies,
each of which rights and remedies shall be independent of the others and
severally enforceable, and each of which is in addition to, and not in lieu of,
any other rights and remedies available to the Company at law or in equity:

i. The right and remedy to have the Restrictive Covenants specifically enforced
by any court of competent jurisdiction, it being agreed that any breach or
threatened breach of the Restrictive Covenants would cause irreparable injury to
the Company and that money damages would not provide an adequate remedy to the
Company; and

ii. The right and remedy to require Executive to account for and pay over to the
Company any profits, monies or other benefits derived or received by Executive
as the result of any transactions constituting a breach of the Restrictive
Covenants.

8. Notices. All notices, demands or other communications shall be sent to
Executive and the Company at the addresses indicated below to such other
addresses or to the attention of such other persons as the recipient party has
specified by prior written notice to the sending party, or in the case of the
Executive, to the most recent address on record with the Company’s Human
Resource Department.

Notice to Executive

Stephen Bianchi

815 Sandalwood Drive

Altoona, WI 54720

Notice to Company

2174 Eastridge Center

Eau Claire WI 54701

Attn: Richard McHugh, Chairman of the Board

9. Attorneys’ Fees. In the event that the either Party brings any action to
enforce any of the provisions of this Agreement, or to obtain money damages for
the breach thereof, all expenses, including reasonable attorneys’ fees, incurred
by the party prevailing on substantially all of the claims finally decided in
the action, shall be paid by the other party with 120 days of the date that
entry of judgment on the claims brought in the action becomes final and non –
appealable. In addition, the Company shall pay Executive any reasonable legal
fees and reasonable expenses incurred by Executive in connection with any
dispute with any Federal

 

12



--------------------------------------------------------------------------------

state, or local governmental agency with respect to benefits claimed under this
Agreement. Such reimbursement must be requested no later than two (2) months
after the conclusion of the dispute and shall be paid within two months after
the request for reimbursement.

10. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such a manner to be effective and valid under applicable law, but
if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid or
illegal provision had never been contained herein.

11. Complete Agreement. This Agreement contains the complete agreement and
understanding between the parties related to Executive’s employment, and
supersedes, replaces, and preempts any prior understandings, agreements, or
representations by or among the parties related to such employment, whether
written or oral, which may have related to the subject matter herein in any way,
including without limitation the Executive Employment Agreement.

12. Survival. The provisions of Sections 4, 5, 6, 7, and 8 shall survive the
termination of this Agreement and Executive’s employment with the Company.

13. Counterparts. This Agreement may be executed in separate counterparts, each
of which is deemed to be an original and all of which taken together constitute
one and the same agreement.

14. Choice of Law. All issues concerning the construction, validity, enforcement
and interpretation of this Agreement shall be governed by and construed in
accordance with the laws of the State of Wisconsin, without giving effect to any
choice of law or conflict of law rules or provisions (whether of the State of
Wisconsin or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of Wisconsin.

15. Amendments and Waiver. The provisions of this Agreement may be amended or
waived only by a written instrument, with written consent by both the Company
and Executive, and no course of conduct or failure or delay in enforcing the
provisions of this Agreement shall affect the validity, binding effect or
enforceability of this Agreement.

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first above written.

 

CITIZENS COMMUNITY BANCORP, INC.     STEPHEN BIANCHI By:   /s/ Richard McHugh  
  /s/ Stephen Bianchi Its:   Chairman    

 

CITIZENS COMMUNITY FEDERAL, N.A., By:   /s/ Richard McHugh Its:   Chairman

ATTACHMENTS:

Exhibit “A” – Form of General Release

 

14